UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 UNITED MORTGAGE TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:  Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: 1) Amount previously paid: 2) Form, Schedule or Registration Statement No: 3) Filing party: 4) Date Filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 9, 2010 To the Shareholders of United Mortgage Trust: You are cordially invited to attend the 2010 Annual Meeting of Shareholders (“Annual Meeting”) of United Mortgage Trust, a Maryland real estate investment trust (“Company”).Notice is hereby given that the Annual Meeting will be held on June 9, 2010, at 3:00 p.m., Central Daylight Time, at the Company’s principal executive office at 1301 Municipal Way, Suite 230, Grapevine, Texas 76051, for the following purposes: 1. The election of five Trustees to serve until our Annual Meeting of Shareholders to be held in 2011 or until such Trustees’ successors are elected and qualified; 2. Ratification of the selection of Whitley Penn, P.C. as our independent public accountants for the fiscal year ending December 31, 2010; and 3. To transact such other business as may properly come before the Annual Meeting or at any adjournments thereof. A proxy statement describing the matters to be considered at the Annual Meeting is attached to this notice.Only holders of record of our shares of beneficial interest at the close of business on April 20, 2010 are entitled to notice of and to vote at the meeting or any adjournment or adjournments thereof.A list of all shareholders as of April 20, 2010 will be open for inspection at the Annual Meeting. Our Board of Trustees desires to have maximum representation of shareholders at the Annual Meeting.We may incur substantial additional proxy solicitation costs if a sufficient number of proxies are not returned in advance of the Annual Meeting.In order that your shares may be represented at the Annual Meeting, the Trustees respectfully request that you date, execute and promptly mail the enclosed proxy in the accompanying postage-paid envelope. You may also vote your shares by telephone or through the Internet by following the instructions set forth on the proxy card. A shareholder may revoke a proxy by notice in writing to our Secretary at any time prior to its use, by presentation of a later-dated proxy, or by attending the Annual Meeting and voting in person. By Order of our Board of Trustees /s/Charles M. Gillis Charles M. Gillis Chairman Grapevine, Texas April 30, 2010 YOUR VOTE IS IMPORTANT. PLEASE PROMPTLY MARK, DATE, SIGN AND RETURN YOUR PROXY IN THE ENCLOSED ENVELOPE. 2 UNITED MORTGAGE TRUST 1301 Municipal Way, Suite 230 Grapevine, Texas76051 1-800-955-7917 x160 PROXY STATEMENT FOR 2 TO BE HELD ON JUNE 9, 2010 To Our Shareholders: This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Trustees of United Mortgage Trust (“Company,” “UMT,” “we,” “us” or “our”) for use at our Annual Meeting of Shareholders (“Annual Meeting”) to be held on the 9th day of June 2010 at 3:00 p.m., Central Daylight Time, at 1301 Municipal Way, Suite 230, Grapevine, Texas 76051, and any adjournments thereof.This Proxy Statement, the accompanying proxy ballot card and the Notice of Annual Meeting are first being provided to shareholders on or about April 30, 2010. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders To Be Held on June 9, 2010: Pursuant to rules promulgated by the Securities and Exchange Commission (“SEC”), we have elected to provide access to our proxy materials both by sending you this full set of proxy materials, and by notifying you of the availability of our proxy materials on the Internet.This Proxy Statement, the enclosed proxy card, and our 2009 Annual Report to Shareholders, which includes our annual report on Form 10-K for the fiscal year ended December 31, 2009, are available at www.unitedmortgagetrust.com. GENERAL INFORMATION Solicitation of Proxies Our Board of Trustees solicits the enclosed proxy.The costs of this solicitation will be borne us.Proxy solicitations will be made by mail, and also may be made by personal interview, telephone, facsimile transmission and telegram on our behalf by our Trustees and officers without additional compensation for such activities.Banks, brokerage houses, nominees and other fiduciaries will be requested to forward the proxy materials to the beneficial owners and to obtain authorization for the execution of proxies. We will, upon request, reimburse such parties for their reasonable expenses in forwarding proxy materials to their beneficial owners.We do not expect to engage an outside firm to solicit votes. Voting Rights Holders of our shares of beneficial interest at the close of business on April 20, 2010 (“Record Date”) are entitled to notice of, and to vote at, the Annual Meeting.On the Record Date, 6,416,145shares were outstanding.Each share outstanding on the Record Date is entitled to one vote on each matter presented at the Annual Meeting. Quorum and Vote Required The presence, in person or by proxy, of shareholders representing 50% or more of the issued and outstanding shares entitled to vote constitutes a quorum for the transaction of business at the Annual Meeting.If a quorum is present, (i)a plurality of the votes cast, in person or by proxy, at the Annual Meeting is required for election of a Trustee, and (ii)the affirmative vote of the majority of the shares present, in person or by proxy, at the Annual Meeting is required for all other matters.Cumulative voting in the election of Trustees is not permitted. 3 Effect of Abstention Abstentions are considered shares present and entitled to vote, and therefore have the same legal effect as a vote against all matters presented at the Annual Meeting other than the election of Trustees. An abstention with respect to the election of the Company’s Trustees will not be counted either in favor of or against the election of the nominees. Effect of Broker Non-Vote Brokers holding shares for the account of their clients may vote such shares either in the manner directed by their clients or in their own discretion if permitted by the exchange or other organization of which they are members.Proxies that are voted by brokers on at least one but not all of the proposals are referred to as “broker non-votes”.Broker non-votes will be included in determining the presence of a quorum.However, a broker non-vote is not treated as present and entitled to vote and will therefore have no outcome as to the election of Trustees or the ratification of the selection of auditors, or with respect to any other matter that may properly come before the Annual Meeting. Revocability of Proxy If the enclosed form of proxy is executed and returned, or if a proxy is voted by telephone or over the Internet, it may nevertheless be revoked at any time before it has been exercised by: (i)giving written notice to the secretary of the Company; (ii)delivery of a later dated proxy; (iii)voting or re-voting, as the case may be, a proxy by telephone or over the Internet at a later date; or (iv)attending the Annual Meeting, notifying the secretary of the Company or his delegate, and voting in person. Voting of Proxies Whether or not you expect to attend the Annual Meeting in person, please complete, sign, date and return the enclosed proxy card in the accompanying envelope so that your shares will be represented. The envelope is addressed to our transfer agent and requires no postage. You may also vote your shares by telephone or through the Internet by following the instructions set forth on the proxy card.Shares represented by all properly executed proxies received in time for the Annual Meeting will be voted in accordance with the choices specified in the proxies.Unless contrary instructions are indicated on the proxy, or in your telephone or Internet voting instructions the shares will be voted FOR the election of the nominees named in this proxy statement as Trustees and FOR the ratification of the appointment of Whitley Penn as our auditors. PROPOSAL 1 – ELECTION OF TRUSTEES Our Declaration of Trust provides for not less than three or more than nine Trustees, a majority of whom must be Independent Trustees, except during a period of not more than 60 days after the death, removal or resignation of an Independent Trustee. We currently have five Trustees, all of whom are Independent Trustees. We use the definition of “Independent Trustee” from Article II, Section 1(u) of our Declaration of Trust. We have included that definition, along with definitions of certain other terms used in that definition, in Appendix A to this Proxy Statement. A total of five Trustees are scheduled to be elected at the Annual Meeting to serve for a one-year term and until their successors are duly elected and duly qualified.The nominees for members of our Board of Trustees are set forth below.Unless authorization is withheld, the persons named as proxies will vote FOR the nominees for Trustees listed below unless otherwise specified by the shareholder.In the event any nominee is unable or declines to serve as a Trustee at the time of the Annual Meeting, the proxies will be voted for any nominee who shall be designated by the present Board of Trustees to fill the vacancy.In the event that additional persons are nominated for election as Trustees, the proxy holders intend to vote all proxies received by them for the nominees listed below and against any other nominees.As of the date of this Proxy Statement, our Board of Trustees is not aware of any nominee who is unable or will decline to serve as Trustee.All of the nominees listed below already are serving as our Trustees and constitute all of our current Trustees. The election to our Board of Trustees of each of the five nominees identified in this Proxy Statement will require a plurality of the votes cast, in person or by proxy, at the Annual Meeting. 4 OUR BOARD OF TRUSTEES UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE FIVE NOMINEES IDENTIFIED BELOW. Nominees to Board of Trustees The names and ages of the persons nominated for election as our Trustees and the month and year in which each became a Trustee are set forth below: Name Age Offices Held Month and Year Became Trustee Charles Michael Gillis, JDs 59 Chairman of the Board, Independent Trustee April 2008 Michele A. Cadwell 58 Independent Trustee August 1997 Phillip K. Marshall 60 Independent Trustee November 2006 Roger C. Wadsworth 62 Independent Trustee November 2006 Leslie Wylie 58 Independent Trustee August 2009 Business Experience of Nominees The following is a summary of the business experience of the nominees for election as our Trustees. Charles Michael Gillis is an attorney who has been in private practice since 1978.From 1988 through 2000, Mr.Gillis was a partner in the law firm of Gillis & Slogar.From 2000 through the present, Mr. Gillis is a partner at the law firm of Gillis, Paris & Heinrich, PLLC in Houston, Texas.Mr. Gillis practices in the area of Federal income taxation with an emphasis on real estate, mergers and acquisitions and international taxation.Mr. Gillis has been an expert witness in legal matters involving Federal income taxation and securities.Mr. Gillis is a 1971 graduate of the University of California at Los Angeles, a 1974 graduate of Bates College of Law, University of Houston (and a member of its honor society) and a 1975 Masters of Law (in Taxation) graduate of New York University.He is admitted to both the Texas and California bars.Mr. Gillis has been frequently listed in The Bar Register of Preeminent Lawyers published by Martindale-Hubbell.Mr. Gillis serves as Chairman of the Board of Trustees, and is a member of the Audit Committee, Business Plan Committee, and Financial Reporting Committee.Our Board of Trustees nomitated Mr. Gillis to serve as a Trustee due to his legal and taxation expertise, particularly in the real estate industry.Our Board of Directors believes that Mr.Gillis brings a unique and valuable perspective to our Board of Directors. Michele A. Cadwell has been one of the Company’s Trustees since August 1997.She was a fee attorney for Commonwealth Land Title of Dallas, Texas, from 1999 until May, 2006, when she returned to private practice as an attorney for the oil and gas industry. From 1998 to 1999, Ms. Cadwell was Manager – Onshore Land Operations with EEX Corp.Her primary responsibilities included drafting and negotiating exploration and marketing agreements, analysis of legislation and regulatory proposals, researching complex mineral titles, organization and management of non-core property divestitures, settlement of land owner disputes and advising and testifying on matters before the Oklahoma Corporation Commission.From 1980 until 1998 she was employed with Enserch Exploration, Inc. as Senior Land Representative.Ms. Cadwell is a 1974 graduate of the University of Oklahoma with a Bachelors of Arts Degree in English and a Juris Doctor Degree in 1978. She is admitted to both the Oklahoma and Texas bars.Ms. Cadwell is a member of the Investment Committee, Business Model Committee, and Liquidity Committee.Our Board of Trustees determined that Ms. Cadwell should be nominated for election due to her legal expertise and insight with respect to real estate contract negotiations, her operational experience, and her corporate leadership skills. 5 Phillip K. Marshall has served as one of the Company’s Independent Trustees since September, 2006.Mr. Marshall is a Certified Public Accountant in the State of Texas. From May, 2007 to the present, Mr. Marshall has served as Chief Financial Officer of Rick’s Cabaret International, Inc., a publicly-traded restaurant and entertainment company.From 2003 to May 2007, he has served as Chief Financial Officer of CDT Systems, Inc., a publicly-held company located in Addison, Texas that is engaged in water technology. From 2001 to 2003, he was a principal of Whitley Penn, independent certified public accountants. Prior to 2001, Mr. Marshall served as Director of Audit Services at Jackson & Rhodes PC and was previously an audit partner at Toombs, Hall and Foster and at KPMG Peat Marwick. Mr. Marshall received a BBA in Accounting, TexasStateUniversity in 1972.Mr. Marshall is Chairman of the Audit Committee and is a member of the Audit Committee, Financial Reporting Committee, and Liquidity Committee.Our Board of Directors believes that his experience as a partner at a public accounting firm, as well as his previous service on the board of directors of a REIT, will bring value to us, particularly in his role as the audit committee chairman and audit committee financial expert Roger C. Wadsworth has served as one of the Company’s Independent Trustees since September 2006.Mr.Wadsworth has been the Chief Operating Officer of IMS Securities, Inc., a Financial Industry Regulatory Authority (“FINRA”) member firm, since 2002. He holds a Series 7, 24, and 66 FINRA License and is a licensed insurance agent in the State of Texas. Since 2003, he has also served as the National Director and Board Member of The National Due Diligence Alliance, Inc., a non-profit trade association of Independent FINRA Broker-Dealer firms. From 1988 to 2002, he served as the Senior Vice President & Chief Administrative Officer of INVESTools, Inc. NASDAQ: SWIM (formerly Telescan, Inc.), a publicly-held company in the financial data, information, and analysis industry.INVESTools is now a part of TD AMERITRADE.Prior to 1988, he was the Co-Founder and Vice President of Information Management Services, Inc., a financial consulting and management firm. Mr.Wadsworth received a Bachelor of Business Administration in Finance from the University of Houston in 1971.Mr.Wadsworth is a member of the Investment Committee, Business Model Committee, and Audit Committee.Our Board of Trustees nominated Mr. Wadsworth to serve as a Trustee due to his previous experience with our affiliates and his understanding of the financial markets through which we offer our shares for sale.Our Board of Trustees believes that this experience will bring valuable operational expertise and insight to the Board of Trustees. Leslie Wylie has served as one of the Company’s independent Trustees Since July 2009, and brings extensive experience in general corporate business and contractual matters, in the acquisition and divestiture of assets and in complex transactions to the Company’s board. Since 2006, she has served as Sr. Vice President and General Counsel for Trek Resources, Inc., a Dallas based oil and gas producer, where she is responsible for all legal, land and land administration functions. From 2003-2006, she was Vice president – Legal, Land and Regulatory for Crosstex Energy Services, LP, a mid-stream oil and gas company. Ms. Wylie has held land and legal managerial and/or officer positions with ENSERCH Corporation, EEX Corporation, PGS Reservoir Consultants, Inc. Hilcorp Energy Company, and various other oil and gas independents. She has been involved in the acquisition and divestiture of over 1.6 billion dollars of assets and has worked on several international projects for her employers. Ms. Wylie is licensed by the State Bars of Oklahoma and Texas, is a Certified Professional Landman and holds a B.A. degree from Oklahoma State University and a J.D. degree from the University of Tulsa College of Law.Our Board of Trustees determined that Ms. Wylie should be nominated for election based on her experience as an executive officer of sizeable businesses, knowledge of real estate contract law, and land management expertise. Board Committees and Meetings The following represents the current standing committees formed by the Board of Trustees, and their stated objectives, as of December 31, 2009: ● Investment Committee – The investment committee monitors UMT’s portfolio mix in order to maximize yield and manage risk, determine asset allocation, and review new investment opportunities. ● Financial Reporting Committee – The financial reporting committee reviews content, form and frequency of financial reporting to shareholders and our selling group.This committee also determines the need for supplemental reporting as trust performance and market conditions change. ● Business Model Committee – The business model committee establishes UMT’s primary investment objectives, oversees the development and maintenance of management’s internal planning tools used to assess performance, and makes recommendations regarding business model assumptions as needed. ● Liquidity Committee – The liquidity committee establishes UMT’s liquidity goals and makes recommendations regarding the Trust’s share repurchase plan modifications, based on current and projected Trust performance. ● Audit Committee – The audit committee operates within established guidelines for public company audit committees. 6 We do not have a standing Nominating Committee.Nominations for trustees at each annual meeting of shareholders at which trustees are to be elected and whenever there is a vacancy on the Board are determined by the full Board of Trustees since the Board is relatively small and comprised of Independent Trustees.The Board does not have a formal policy with regard to the consideration of any trustee candidates recommended by security holders.The entire Board will review any person nominated by shareholders that has experience in our industry, and who possesses good qualities in terms of his or her background including education, job history, memberships, ethical standards and reputation.If you wish to submit names of prospective nominees for consideration by the Board, you should do so in writing, addressed to the President accompanied by sufficient biographical and other information to enable the Board to make an informed decision. In considering possible candidates for election as a director, our Board of Trustees is guided by the principle that each trustee should: (i)be an individual of high character and integrity; (ii)be accomplished in his or her respective field, with superior credentials and recognition; (iii)have relevant expertise and experience upon which to be able to offer advice and guidance to management; (iv)have sufficient time available to devote to our affairs; (v)represent the long-term interests of our stockholders as a whole; and (vi)represent a diversity of background and experience. Qualified candidates for membership on our Board of Trustees will be considered without regard to race, color, religion, gender, ancestry, national origin or disability. Our Board of Trustees will review the qualifications and backgrounds of trustees and nominees (without regard to whether a nominee has been recommended by stockholders), as well as the overall composition of our Board of Trustees, and recommend the slate of trustees to be nominated for election at the annual meeting of stockholders. We do not currently employ or pay a fee to any third party to identify or evaluate, or assist in identifying or evaluating, potential trustee nominees. From the date of our last annual meeting until April 2010, the Board of Trustees held 6 regular meetings.All Trustees attended at least 75% in the aggregate, of the meetings of the Board and all committees of the Board on which they served. We do not have a formal policy regarding attendance by our trustees at our Annual Meetings; however, we encourage such attendance.Last year, 1 trustee attended our Annual Meeting. Our Audit Committee was organized in 2007. The members of our Audit Committee are Philip K. Marshall, Charles Gillis, and Roger C. Wadsworth, all of whom are Independent Trustees. Our Board of Trustees has determined that Mr. Marshall qualifies as “audit committee financial expert” as defined by SEC regulations. Mr. Marshall’s relevant experience is described above in the biographical information.Our Audit Committee Charter is attached to this Proxy Statement as Appendix B. Compensation of Trustees The following table sets forth a summary of the compensation received by our Trustees during 2009: Name/Year Fees Earned Stock Awarded Value of Options Awarded if Exercised(1) Non-Equity Incentive Plan Comp.(2) Change in Pension Value and Non-Qualified Deferred Comp. Earnings (3) All other Comp. Total Christine Griffin (4) (5) — $ $ Charles M. Gillis $ — $ Michele A. Cadwell $ — $ Phillip K. Marshall $ — $ Roger C. Wadsworth $ — $ Leslie Wylie (4) $ — $ 1. All options are priced at the greater of the Company’s initial public offering price of $20 per share or their current market value and therefore carry no intrinsic value. 2.
